Title: From Thomas Jefferson to John Perry, 23 January 1809
From: Jefferson, Thomas
To: Perry, John


                  
                     Sir 
                     
                     Washington Jan. 23. 1809
                  
                  I now inclose you an order on Gibson & Jefferson in Richmond for 800. D. which I hope you will be able to draw from thence. I do not know how this will leave the state of our accounts, but whatever balance may be due from me after that, must be unpaid for a considerable time, probably a year, as the state of my affairs on winding up here will put it out of my power to make any other paiment sooner.
                  I thought best for yourself to make this observation to you as it might influence your disposition of the sum now sent. my best wishes attend you.
                  
                     Th: Jefferson 
                     
                  
               